68 F.3d 455
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.STATE OF OHIO Plaintiff-Appellant,v.Willie COOK Defendant-Appellee.
No. 95-1352.
United States Court of Appeals, First Circuit.
Oct. 26, 1995.

Anthony Solimine on brief pro se.
Donald K. Stern, United States Attorney, and David S. Mackey, Assistant United States Attorney, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.  We agree with the district court's conclusion that appellant's claim is based on "an indisputably meritless legal theory."  See Neitzke v. Williams, 490 U.S. 319, 327 (1989).  We, therefore, summarily affirm essentially for the reasons stated in the district court's memorandum and order, dated February 27, 1995.


2
Affirmed. See 1st Cir.  R. 27.1.